Fourth Court of Appeals
                                          San Antonio, Texas
                                     MEMORANDUM OPINION
                                              No. 04-13-00694-CV

                         IN THE INTEREST OF J.F., M.F., and J.I., Children

                      From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-PA-00745
                            Honorable Martha B. Tanner, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 5, 2014

AFFIRMED

           This is an accelerated appeal from an order terminating Appellant Nathaniel F.’s parental

rights. 1 Nathaniel F.’s court-appointed appellate attorney has filed a brief containing a professional

evaluation of the record and demonstrating that there are no arguable grounds to be advanced.

Counsel has concluded that this appeal is frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV,

2003 WL 21157944, at *4 (Tex. App.—San Antonio 2003, order) (applying Anders procedure in

appeal from order terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—

San Antonio 2003, no pet.). Counsel certified that a copy of appellant’s brief was delivered to



1
 To protect the identity of the minor children, we refer to the children’s parents by their initials. See TEX. FAM. CODE
ANN. § 109.002(d) (West 2009); TEX. R. APP. P. 9.8(b)(2).
                                                                                     04-13-00694-CV


Nathaniel F. and that he was advised of his right to examine the record and to file a pro se brief.

Nathaniel F. did not file a pro se brief.

        After reviewing the record and the briefs, we agree that the appeal is frivolous and without

merit. Therefore, the order of the trial court is affirmed, and counsel’s motion to withdraw is

granted.


                                                  Karen Angelini, Justice




                                                -2-